Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and SEQ ID NO: 4 in the reply filed on 9/16/2021 is acknowledged.
Claims 4 and 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2021.

Status of the Claims
Claims 1-13 are pending in this application.
Claims 4 and 7-13 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-3 and 5-6 are presently under consideration as being drawn to the elected species/invention.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  Claim 2 should be rewritten to recite “The cell-penetrating peptide dimer according to claim 1, wherein  a flexible linker comprising glycine (G) and serine (S)”. Claim 3 should be rewritten to recite “The cell-penetrating peptide dimer according to claim 2, wherein the peptide linker is a flexible linker comprising an amino acid sequence repeating unit consisting of glycine (G) and serine (S)”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (Biotechnol. J. 2016, 11, 1443-1451) in view of Hoyer et al. (Beilstein J. Org. Chem. 2012, 8, 1788–1797), and Oh et al. (Adv. Sci. 2018, 5, 1800240).
With respect to claim 1, Ryu et al. teach that the alpha-helix domain of Bombyx mori 30Kc19 has protein-stabilizing and cell-penetrating activities (title; abstract), and further teach that 30Kc19 is a novel candidate for a therapeutic protein drug carrier (page 1450, left column, last para).
Please note that the alpha-helix domain of Bombyx mori 30Kc19 corresponds to instantly claimed SEQ ID NO: 1.
Ryu et al. do not teach a dimer comprising SEQ ID NO: 1 linked to SEQ ID NO: 1 via a linker.

Oh et al. teach a homodimer (i.e. LK-2) comprising two cell-penetrating peptides monomers (LKKLLKLLKKLLKL) linked together via a linker (GG), wherein the linker connects the C-terminus of the first monomer with the N-terminus of the second monomer (Fig. 1A; page 2, left column, last para).
Oh et al. further teach that the GG sequence forms a flexible turn (or loop) between the two -helices (para bridging left and right column on page 2).
It would have been obvious to one of ordinary skill in the art to make a dimer comprising SEQ ID NO: 1 (i.e. the alpha-helix domain of Bombyx mori 30Kc19) linked to SEQ ID NO: 1 via a linker because Hoyer et al. teach that the dimerization of a cell-penetrating peptide leads to enhanced cellular uptake and drug delivery, and Oh et al. teach a homodimer comprising two cell-penetrating peptides monomers  linked together via a linker (GG), wherein the linker connects the C-terminus of the first monomer with the N-terminus of the second monomer, and wherein the linker forms a flexible turn (or loop) between the two -helices.
The skilled artisan would have been motivated, with a reasonable expectation of success, to use the flexible linker of Oh et al. to link the two - helical cell-penetrating peptides taught by Ryu et al. because Oh et al. teach using a flexible linker to link two -helical cell-penetrating peptides.
Furthermore, the skilled artisan would have reasonably expected the resulting cell-penetrating peptide dimer to have enhanced cellular uptake and drug delivery.
st para). Therefore, it would have been obvious to make the cell-penetrating peptide dimer capable of conjugating a cargo. 

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (Biotechnol. J. 2016, 11, 1443-1451) in view of Hoyer et al. (Beilstein J. Org. Chem. 2012, 8, 1788–1797), and Oh et al. (Adv. Sci. 2018, 5, 1800240) as applied to claims 1 and 6 above, and further in view of Johnson et al. (WO 2020/041638).
The teachings of Ryu et al, Hoyer et al. and Oh et al. with respect to claims 1 and 6 have been discussed above.
Ryu et al., Hoyer et al. and Oh et al. do not teach the linker consists of the amino acid sequence of any one of SEQ ID NOs: 2 to 8.
Johnson et al. teach a fusion protein comprising a first moiety fused to a second moiety via a linker (claim 1), wherein the fusion protein forms a dimer (claim 20).
Johnson et al. also teach that the linker provides flexibility between the two moieties (page 12, lines 3-10; page 17, lines 37-38).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
It would have been obvious to one of ordinary skill in the art to make a dimer comprising SEQ ID NO: 1 linked to SEQ ID NO: 1 via a linker because Hoyer et al. teach that the dimerization of a cell-penetrating peptide leads to enhanced cellular uptake and drug delivery, Lange et al. teach a dimer comprising two cell-penetrating 
The skilled artisan would have reasonably expected the resulting cell-penetrating peptide dimer to have enhanced cellular uptake and drug delivery.

With respect to claims 2-3, Johnson et al. teach the linker is (GGSSS)3 (claim 12).
With respect to claim 5, the MPEP 2144.09 states that ccompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.
In the instant case, one of ordinary skill in the art would have arrived at the instantly claimed linker of SEQ ID NO: 4 (i.e. (GGSSS)4) and would have reasonably expected said linker to efficiently link two SEQ ID NO: 1 moieties. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658